Citation Nr: 1112293	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for neurocardiogenic syncope, status-post pacemaker implant, with healed nondisplaced fractured sternum.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to September 2003.  Prior to this period of active duty the Veteran had almost 13 years of in-active duty.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Waco, Texas.  

This case was previously before the Board in July 2009 at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The report of a January 2011 VA examination notes that a stress test in 2010 showed a METs (metabolic equivalent units) of 13.4.  Unfortunately, neither a copy of this 2010 stress test (presumably a VA stress test) nor any VA outpatient treatment records dated after March 2009 have been associated with the claims file.  As such, it appears that there are missing records.  The results of the 2010 stress test as well as other VA treatment records dated after March 2009 should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also, in the July 2009 remand the Board specifically requested that VA contact the Veteran to determine if he has any additional evidence relevant to the question of whether his neurocardiogenic syncope has caused marked interference with employment, to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his neurocardiogenic syncope.  While the Veteran was informed of the requirements for obtaining an extraschedular rating under 38 C.F.R. § 3.321(b) by correspondence dated in July 2010, he was not specifically informed of the type of evidence which would support an extraschedular rating, such as documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his neurocardiogenic syncope.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded to inform the Veteran of the type of evidence which would support an extraschedular rating.

Finally, as was noted in the July 2009 Board remand, during a May 2005 VA examination the Veteran indicated that he was a civilian technician and National Guardsman and was about to lose his job due to so many lost days from work due to his service-connected neurocardiogenic syncope.  According to the May 2005 VA examiner, the Veteran's activities of daily living were affected in that he must sit and lie down quite often to prevent recurrence of his syncopal attacks.  Subsequently, during the most recent January 2011 examination it was noted that the Veteran was not currently working.  

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected neurocardiogenic syncope.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected heart condition (his only service-connected disability) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Appropriate notice for TDIU should be provided on remand.  Thereafter, the RO should obtain an opinion as to whether the Veteran's service-connected neurocardiogenic syncope precludes gainful employment.  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records dated from March 2009 to the present to include the 2010 stress test results noted in the January 2011 VA examination report.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Send the Veteran appropriate notice for his TDIU claim as well as notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extrascheduar rating under 38 C.F.R. § 3.321(b) for his service-connected neurocardiogenic syncope and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from former supervisors and/or co-workers concerning interference with employment associated with his neurocardiogenic syncope.

3. Afford the January 2011 VA examiner the opportunity to supplement his report.  The examiner should opine as to whether the Veteran's service-connected neurocardiogenic syncope precludes substantially gainful employment.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is notified of the following details with regard to the Veteran's employment history:  1) During a May 2005 VA examination the Veteran indicated that he was a civilian technician and National Guardsman and was about to lose his job due to so many lost days from work due to his service-connected chest disorder.  According to the May 2005 VA examiner, the Veteran's activities of daily living were affected in that he must sit and lie down quite often to prevent recurrence of his syncopal attacks.  2)  During the most recent January 2011 examination it was noted that the Veteran was not currently working.

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

If the January 2011 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

4. After completion of the foregoing, readjudicate the disability rating, including schedular, extraschedular, and TDIU on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

